Exhibit 23.2 April 15, 2011 United States Securities and Exchange Commission Washington, DC20549 Form S-3 Registration Statement-Investors Real Estate Trust We consent to the incorporation directly or by reference in the Registration Statement of Investors Real Estate Trust, on Form S-3 of our Legality and Tax Matters opinion letters dated April 15, 2011.In giving the foregoing consent, we do not thereby admit that we come within the category of persons whose consent is required under Section 7 of the Securities Act of 1933, as amended, or the Rules and Regulations of the Securities and Exchange Commission thereunder. PRINGLE & HERIGSTAD, P.C. By: /s/David J. Hogue David J. Hogue
